IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-64,274-03


RAJENDRA KUMAR VERMA, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. C-213-007213-0876943-A IN THE 213TH JUDICIAL DISTRICT COURT
FROM TARRANT COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that after he filed an application for a writ of habeas
corpus in the 213th Judicial District Court of Tarrant County, the State filed a motion for judgment 
nunc pro tunc, a motion, Relator alleges, that relates to a specific ground for relief in his habeas
application. Relator contends, however, that the district clerk has not forwarded the motion to him
in violation of Tex. Code Crim. Proc. art. 11.07, § 7.
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Tarrant County, is ordered to file a response, which may be made by stating that the motion was
forwarded to Relator or, if the motion was not forward, the reasons for not forwarding the motion.
This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response. Such response shall be submitted within 30 days of the date
of this order.


Filed: November 1, 2006
Do not publish